08-5340-cv
Shahid v. The City of New York




                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO SUM M ARY
O RDERS FILED AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY THIS COURT’S
LOCAL RULE 32.1 AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1. IN A BRIEF OR OTHER
PAPER IN WHICH A LITIGANT CITES A SUM M ARY ORDER, IN EACH PARAGRAPH IN WHICH A
CITATION APPEARS, AT LEAST ONE CITATION M UST EITHER BE TO THE FEDERAL APPENDIX OR
BE ACCOM PANIED BY THE NOTATION: (SUM M ARY ORDER). A PARTY CITING A SUM M ARY
ORDER M UST SERVE A COPY OF THAT SUM M ARY ORDER TOGETHER W ITH THE PAPER IN
W HICH THE SUM M ARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED BY COUNSEL
UNLESS THE SUM M ARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE W H IC H IS
PUBLICLY ACCESSIBLE W ITHOUT PAYM ENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
HTTP://W W W .CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY
OF THE ORDER ON SUCH A DATABASE, TH E C ITATION M UST INCLUDE REFERENCE TO THAT
DATABASE AND THE DOCKET NUM BER OF THE CASE IN W HICH THE ORDER W AS ENTERED.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the Daniel Patrick
Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on the 17th day of December , two
thousand nine.

PRESENT:
                    PIERRE N. LEVAL,
                    PETER W . HALL,
                    DEBRA ANN LIVINGSTON,
                           Circuit Judges.

_______________________________________________

Abdus Shahid,

                                   Plaintiff-Appellant,
                    v.                                                                  08-5340-cv

The City of New York,

                                   Defendant-Appellee.

______________________________________________

FOR PLAINTIFF-APPELLANT:                             Abdus Shahid, pro se, Brooklyn, New York.

FOR DEFENDANT-APPELLEE:                              Susan Paulson, Assistant Corporation Counsel, The City of
                                                     New York Law Department, New York, New York.
       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Abdus Shahid, pro se, appeals from the judgment of the United States

District Court for the Southern District of New York (Crotty, J.), granting summary judgment to

Appellee on Appellant’s discrimination claims. We assume the parties’ familiarity with the facts

and procedural history.

        We review orders granting summary judgment de novo and focus on whether the district

court properly concluded that there was no genuine issue as to any material fact and the moving

party was entitled to judgment as a matter of law. Miller v. Wolpoff & Abramson, L.L.P., 321

F.3d 292, 300 (2d Cir. 2003). Having conducted an independent and de novo review, we

conclude, for substantially the same reasons stated by the district court, that Appellant did not

demonstrate that Appellee’s non-discriminatory, legitimate business reasons for the alleged

discriminatory employment actions were a pretext for discrimination. See Tex. Dep’t of Cmty.

Affairs v. Burdine,450 U.S. 248, 254-55 (1981); McDonnell Douglas Corp. v. Green, 411 U.S.

792, 802-04 (1973); see also Fisher v. Vassar Coll., 70 F.3d 1420 (2d Cir. 1995).

       We have considered Appellant’s remaining claims and find them to be without merit.

For the reasons stated above, the judgment of the district court is AFFIRMED.



                                                      FOR THE COURT:

                                                      Catherine O’Hagan Wolfe, Clerk



                                                      By:_________________________


                                                 2